DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I corresponding to claims 1-11 and Species A that reads on claims 1-3 and 7 in the reply filed on 02/03/2021 is acknowledged.
The traversal is on the ground(s) that “there is no serious burden on the Examiner to examine the elected claims 1-11 and non- elected claims 12-16” is not found persuasive because even though claims 1-11 and non- elected claims 12-16 have a common inventive concept (i.e. lighting apparatus), the examiner must do different field of search for the two groups (I and II) since the lighting apparatus as recited in claims 1-11 have utility by itself and does not require the particulars of the subcombination (e.g. searching for a plurality of modules) as claimed in claims 12-16. Furthermore searching for the lighting apparatus (e.g. invention I) is not likely to result in finding art pertinent to the other invention II. With respect to Election of species requirement, an election of species is required since there are multiple patentably distinct embodiments of an invention claimed, and where there is a serious burden to the examiner to examine all of them, since each species, as claimed, requires a mutually exclusive limitation and they not obvious variants of each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Taniuchi (2002/0085387).
Regarding claim 1, Taniuchi et al. discloses a lighting apparatus (vehicle light 10, see Fig. 1, Para. 0171) including: a light source unit (a light bulb 1, see Fig. 1) of emitting light; a first reflection unit (13, see Fig. 1, Para. 0171) of reflecting light incident from the light source unit to discharge the reflected light outside the first reflection unit (see Fig. 1); a second reflection unit (14, see Figs. 1 and 4, Para. 0171) rotatably mounted between the light source unit and the first reflection unit (see Fig. 1, Para. 0175) to reflect light and configured for allowing light emitted by the light source unit to move to the first reflection unit (see Fig. 1, Para. 0175) or blocking the light such that the light is not moved to the first reflection unit (see Fig.1, Para. 0175) and for reflecting the light at a position different from the first reflection unit to discharge the light outside depending on a rotational position of the second reflection unit (see Figs. 1 and 2, Para. 0175); and a driving unit (e.g. motor 14c, see Fig. 4, Para. 0175) connected to the second reflection unit (14, Para. 0175) and configured of adjusting the rotational position of the second reflection unit (see Para. 0051-0052).

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Taniuchi et al. (US 2002/0089853).
Regarding claim 1, Taniuchi et al. discloses a lighting apparatus (vehicle light 1, see Fig. 1, Para. 0040) including: a light source unit (a light bulb 2 that includes first reflecting surface 3) of emitting light; a first reflection unit (reflecting surface 8, see Fig. 1, Para. 0040) of reflecting light incident from the light source unit to discharge the reflected light outside the first reflection unit (see Fig. 4); a second reflection unit (reflecting surface 5 connected with movable portion 7, see Fig. 1, Para. 0051) rotatably mounted between the light source unit and the first reflection unit (see Fig. 7) to reflect light and configured for allowing light emitted by the light source unit to move to the first reflection unit (see Fig. 4, Para. 0065) or blocking the light such that the light is not moved to the first reflection unit (see Fig. 7, Para. 0069) and for reflecting the light at a position different from the first reflection unit to discharge the light outside depending on a rotational position of the second reflection unit (see Figs. 1 and 2, Para. 0051-0053, 0056, 0065); and a driving unit (driver 7c, see Para. 0052) connected to the second reflection unit (5, Para. 0051) and configured of adjusting the rotational position of the second reflection unit (see Para. 0051-0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (2002/0085387) in view of Aoki et al. (US 2003/0214474).
Regarding claim 2, Taniuchi further discloses the second reflection unit (14, see Figs. 1and 4) is mounted to be rotatable in an axis (see Figs. 4 and 5, Para. 0175).
However, Taniuchi does not explicitly disclose a first side of the second reflection unit configured for reflecting light with the first reflection unit is provided at a first side of the axis, and wherein a second side of the second reflection unit configured for reflecting light while blocking light moving to the first reflection unit is provided at a second side of the axis.
Aoki et al. teaches a first rotary reflection unit of reflecting light with the first reflection unit (e.g. 252, see Figs. 26A and 26B, Para. 0131-0133) is provided at a first side of the axis, and wherein a second rotary reflection unit (e.g. 253, see Figs. 26A and 26B) of reflecting light while blocking light moving to the first reflection unit is provided at a second side of the axis.
Therefore in view of Aoki et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Taniuchi’s to use the system Aoki et al. for the purpose of providing different patter illumination as suggested by Aoki et al. One would have been motivated to make this combination to enhance the illuminating area.

Regarding claim 7, Taniuchi further discloses the second reflection unit (14) is connected to a driving unit includes: a driving motor (14c, see Fig. 4, Para. 0175). configured for transmitting rotational power; a reduction gear (14b) coupled to the driving motor and configured to be rotated by the rotational power received from the driving motor and a lever mechanism (14a) coupled to the second reflection unit (14) and the second reflection unit is rotated by the lever mechanism (see Fig. 4).
However, Taniuchi does not explicitly disclose a cam with an external circumferential surface of the cam unit being curved; and a lever mechanism provided to be in contact with the external circumferential surface of the cam unit such that the lever mechanism is rotated while being pushed along the curved external circumferential surface when the cam unit is rotated.
Aoki et al. further teaches a driving unit that includes a driving motor (e.g. 255) configured for transmitting rotational power; a cam unit (e.g. 231/227-230, see Figs. 21A) coupled to the driving motor and a lever mechanism (e.g. 254, see Fig. 26A).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Taniuchi’s by including driving unit that includes a cam unit as claimed for providing well known means to change the reflectors arrangements, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, . 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest first side of the second reflection unit is formed to have a curvature, and wherein the first side of the second reflection unit is formed to have a curvature identical to the curvature of the first side of the second of the second reflection unit, the first rotary reflection unit forming a parabola with the first reflection unit while the first side of the second reflection unit is located to face outside.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoshino (US 2018/0154819) teaches reflection part (45, See Figs. 7 and 8, Para. 0048-0049). Okada (US 7,484,864) teaches a headlamp includes a light source, a first auxiliary reflector disposed below a reflector, and a plurality of second auxiliary reflectors, and Lee (US 7,478,934) teaches an automotive lamp that includes a reflector unit (20) that accommodates the light source (10) and reflects light emitted from the light source (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875